                                                                Case 2:20-bk-21022-BR       Doc 605 Filed 08/17/21 Entered 08/17/21 17:28:11         Desc
                                                                                             Main Document     Page 1 of 5



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  2 pstrok@swelawfirm.com
                                                                    Kyra E. Andrassy, State Bar No. 207959
                                                                  3 kandrassy@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                           Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                  Chapter 7

                                                                 14

                                                                 15                                                 DECLARATION OF KYRA E.
                                                                                                                    ANDRASSY IN SUPPORT OF
                                                                 16                                                 STIPULATION AUTHORIZING
                                                                                                                    PAYMENT OF CLIENT'S SETTLEMENT
                                                                 17                                                 FUNDS AND FEES AND EXPENSES TO
                                                                                                                    BE DISBURSED TO THE ESTATE
                                                                 18                                 Debtor.
                                                                                                                    [No Hearing Required]
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23           I, Kyra E. Andrassy, declare:

                                                                 24           1.    I am a partner with Smiley Wang-Ekvall, LLP, attorneys for Elissa D. Miller,

                                                                 25 Chapter 7 Trustee of the bankruptcy estate of Girardi Keese (the "Trustee"). I am

                                                                 26 licensed to practice before this Court and the courts of the State of California. I know

                                                                 27 each of the following facts to be true of my own personal knowledge, except as otherwise

                                                                 28 stated and, if called as a witness, I could and would competently testify with respect


                                                                      2880544.1                                    1                               DECLARATION
                                                                Case 2:20-bk-21022-BR      Doc 605 Filed 08/17/21 Entered 08/17/21 17:28:11           Desc
                                                                                            Main Document     Page 2 of 5



                                                                  1 thereto. I make this declaration in support of the Stipulation Authorizing Payment of

                                                                  2 Client's Settlement Funds and Fees and Expenses to Be Disbursed to the Estate (the

                                                                  3 "Stipulation") . Unless otherwise defined in this declaration, all terms defined in the

                                                                  4 Stipulation are incorporated herein by this reference.

                                                                  5           2.   I am informed that prior to the petition date, the Debtor was retained by the

                                                                  6 Client and commenced an action against various defendants in connection with a fire at a

                                                                  7 building known Ghost Ship (the "Litigation"). The Litigation was recently resolved

                                                                  8 pursuant to a confidential settlement agreement (the "Settlement").

                                                                  9           3.   I am informed that the retention agreement between the Debtor and the

                                                                 10 Client provided that the Debtor would receive a percentage of the total recovery from its

                                                                 11 representation of the Client, plus costs.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           4.   I am informed that, in October 2020, the Debtor received a payment as part
                               Costa Mesa, California 92626




                                                                 13 of the Settlement ("First Payment"). That payment was to be disbursed according to the

                                                                 14 terms of the retention agreement (i.e., first to costs, then the contingency fee, with the

                                                                 15 balance to the Client). The Trustee believes that the Debtor, however, failed to remit any

                                                                 16 portion of the First Payment to the Client. After deducting costs, allocated to the Client

                                                                 17 based on the Client's settlement amount relative to the settlement amounts to be

                                                                 18 received by other plaintiffs represented by the Debtor, and the Debtor's contingency fee,

                                                                 19 the Client would have been entitled to receive the balance.

                                                                 20           5.   I am informed that Alexander is currently holding an additional payment on

                                                                 21 account of the Settlement ("Second Payment").

                                                                 22           6.   In order to avoid any reluctance on the part of Alexander to remit the

                                                                 23 Second Payment to the Trustee, the parties have entered into the Stipulation regarding

                                                                 24 the disbursement of the Second Payment.

                                                                 25           7.   The amount of the Second Payment, even if paid 100% to the Client,

                                                                 26 without the deduction of any apportioned costs to the Estate and the contingency fee to

                                                                 27 the Estate, would still be less than the total amount that the Client would have received

                                                                 28


                                                                      2880544.1                                     2                               DECLARATION
                                                                Case 2:20-bk-21022-BR       Doc 605 Filed 08/17/21 Entered 08/17/21 17:28:11           Desc
                                                                                             Main Document     Page 3 of 5



                                                                  1 had the Client received the net balance due to the Client from the First Payment

                                                                  2 combined with the net balance due to Client from the Second Payment.

                                                                  3           I declare under penalty of perjury under the laws of the United States of America

                                                                  4 that the foregoing is true and correct to the best of my knowledge.

                                                                  5           Executed on this 17th day of August, 2021, at Costa Mesa, California.

                                                                  6
                                                                                                                /s/ Kyra E. Andrassy
                                                                  7                                             KYRA E. ANDRASSY

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2880544.1                                     3                                 DECLARATION
       Case 2:20-bk-21022-BR                      Doc 605 Filed 08/17/21 Entered 08/17/21 17:28:11                                       Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.
 A true and correct copy of the foregoing document entitled (specify): DECLARATION OF KYRA E. ANDRASSY IN
SUPPORT OF STIPULATION AUTHORIZING PAYMENT OF CLIENT'S SETTLEMENT FUNDS AND FEES AND
EXPENSES TO BE DISBURSED TO THE ESTATE will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 August 17, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)) August 17, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 900125


                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 17, 2021                           Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 605 Filed 08/17/21 Entered 08/17/21 17:28:11                                       Desc
                                                   Main Document     Page 5 of 5


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

      Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Ori S Blumenfeld ori@marguliesfaithlaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Evan C Borges eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Ron Maroko ron.maroko@usdoj.gov
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
      David M Reeder david@reederlaw.com, secretary@reederlaw.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      Frank X Ruggier frank@ruggierlaw.com, enotice@pricelawgroup.com
      William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Kenneth John Shaffer johnshaffer@quinnemanuel.com
      Richard M Steingard , awong@steingardlaw.com
      Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon bt@treyzon.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
